EXHIBIT 10.2

 

OPTION AGREEMENT

 

This OPTION AGREEMENT (the “Agreement”) is executed and entered into as of the
1st day of April 2011 (the “Effective Date”), by and among C-LOCK Technology,
Inc., a Delaware corporation having an address of 1225 - 17th Street, Suite
1300, Denver, CO 80202 (“CLT”), Evergreen Energy Inc., a Delaware corporation
having an address of 1225 - 17th Street, Suite 1300, Denver, CO 80202
(“Evergreen”) and C-LOCK Inc. (“CLI”), a South Dakota corporation, with its
principal place of business at 233 Westberry Court North, Rapid City, SD 57702.

 

RECITALS

 

A.            CLT, Evergreen, CLI, Dr. Pat Zimmerman, and Scott Zimmerman have
entered into a Settlement Agreement (“Settlement Agreement”) with respect to a
dispute concerning the Amended and Restated Exclusive Patent Sublicense
Agreement effective February 28, 2007 between CLT and CLI (“Prior Sublicense”).

 

B.            In connection with the Settlement Agreement, CLT, Evergreen and
CLI have entered into a Second Amended and Restated Patent Sublicense Agreement
(“Second Amended Sublicense”).

 

C.            Also as part of the Settlement Agreement, CLI has agreed to grant
CLT and Evergreen an option to enter into a Third Amended and Restated Exclusive
Patent Sublicense Agreement in substantially the form attached hereto as Exhibit
A (“Third Sublicense”).

 

D.            The parties desire to memorialize the terms and conditions of the
CLT and Evergreen’s option to enter into the Third Amended Sublicense.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

ARTICLE 1
GRANT OF OPTION

 

1.1           Option.  CLI hereby grants and conveys to CLT and Evergreen, the
exclusive and irrevocable option (the “Option”) to enter into the Third Amended
Sublicense upon and subject to the terms and conditions set forth in this
Agreement.

 

1.2           Consideration.  This Agreement is granted in consideration of
Twenty-Five Thousand Dollars ($25,000.00), and other good and valuable
consideration from CLT and Evergreen to CLI, the receipt and sufficiency of
which is hereby expressly acknowledged by CLI.

 

--------------------------------------------------------------------------------


 

ARTICLE 2
EXERCISE OF OPTION

 

2.1           Option Period.  CLT and CLT must exercise the Option on or before
11:59 PM (Mountain Time) on December 31, 2011 (“Option Period”) by providing CLI
written notice to CLI at any of the following:

 

C-LOCK, Inc.

Patrick Zimmerman, President

233 Westberry Court

North Rapid City, SD 57702

Tel: (605) 343-7947

Fax: (605)343-7947

Email: pzimmerman@c-lockinc.com

 

ARTICLE 3
EXCLUSIVITY

 

3.1           During the Option Period, CLI retains the right to conduct
research and consulting services within the Energy Field, as defined in the
Third Amended Sublicense.  If the Option is exercised, CLI will have up to 18
months from the date of exercise to complete its existing ongoing software
development within the Energy Field and projects to service such software, if
any.

 

ARTICLE 4
MISCELLANEOUS PROVISIONS

 

4.1             Further Instruments.  Upon exercise of the Option, each party
hereto shall enter into the Third Amended License Agreement and shall from time
to time execute and deliver such further instruments as the other party or its
counsel may reasonably request to effectuate the intent of this Agreement.  If
CLI wrongfully refuses to execute any instrument necessary to effectuate this
Option, any court of competent jurisdiction may order specific performance, and,
if necessary, the court may appoint a person pursuant to Colo. R. Civ. P. 70 to
execute such documents as are necessary to effectuate its judgment.

 

4.2           Governing Law.  The parties hereto expressly agree that the terms
and conditions hereof, and the subsequent performance hereunder, shall be
construed and controlled by the laws of the State of Colorado.

 

4.3           Amendment.  No change, alteration, amendment, modification or
waiver of any of the terms or provisions hereof shall be valid unless the same
shall be in writing and signed by the parties hereto.

 

2

--------------------------------------------------------------------------------


 

4.4           Binding.  This Agreement shall be binding upon, and inure to the
benefit of, CLT, Evergreen and CLI and their respective successors, transferees
and assigns.

 

4.5           Notice.  Notice to either party shall be in writing, addressed to
the party to be notified at the address specified herein, and either (a)
personally delivered, (b) sent by an overnight courier service such as Airborne
or Federal Express, (c) sent by first-class mail, registered or certified mail,
postage prepaid, return receipt requested, (d) sent by facsimile, or (e) sent by
email  Any such notice shall be deemed received:  (a) on the date of receipt if
personally delivered; (b) on the date of receipt as evidenced by the receipt
provided by an overnight courier service, if sent by such courier; (c) three (3)
business days after deposit in the U.S. Mail, if sent by mail; or (d) on the
date confirmation is received by the sender if notice is faxed or emailed.

 

To CLI:

 

C-LOCK, Inc.

 

 

Patrick Zimmerman, President

 

 

233 Westberry Court

 

 

North Rapid City, SD 57702

 

 

Tel: (605) 343-7947

 

 

Fax: (605)343-7947

 

 

Email: pzimmerman@c-lockinc.com

 

 

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

 

 

William Roberts

 

 

Roberts & Olivia, LLC

 

 

2060 Broadway, Suite 250

 

 

Boulder, CO 80302

 

 

Tel: 720 210 5447

 

 

Fax: 720 210 5447

 

 

Email: wrroberts@wrrlaw.com

 

 

 

To CLT/Evergreen:

 

1225 - 17th Street, Suite 1300

 

 

Denver, CO 80202

 

 

Attention: President

 

 

Tel: 303 293-2992

 

 

Fax: 303 293-8430

 

 

Email:

 

 

 

 

 

With a copy to:

 

 

 

 

 

Evergreen Energy Inc.

 

 

1225 - 17th Street, Suite 1300

 

 

Denver, CO 80202

 

 

Attention: General Counsel

 

3

--------------------------------------------------------------------------------


 

Either party may change its address for notice by delivering written notice to
the other party as provided herein.

 

4.6           Attorney Fees.  In the event of a breach of this Agreement by
either party, the non-breaching party shall recover its reasonable attorney fees
and other costs incurred in enforcing the terms of this Agreement, in addition
to any other relief to which such non-defaulting party may be entitled.

 

4.7           Invalidity of Any Provision.  In the event that any condition or
covenant herein contained is held to be invalid or void by any court of
competent jurisdiction, the same shall be deemed severable from the remainder of
this Agreement, and shall in no way affect any other covenants or condition
herein contained.

 

4.8           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute one agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

C-LOCK, INC.

 

 

 

 

 

 

 

By:

/s/ Patrick R. Zimmerman

 

 

Dr. Patrick Zimmerman, CEO

 

 

 

 

 

 

 

C-LOCK TECHNOLOGY, INC.

 

 

 

 

 

 

By:

/s/ Thomas H. Stoner, Jr.

 

 

Thomas H. Stoner, Jr., Chief Executive Officer

 

 

 

 

 

 

 

EVERGREEN ENERGY INC.

 

 

 

 

 

 

By:

/s/ Thomas H. Stoner, Jr.

 

 

Thomas H. Stoner, Jr., Chief Executive Officer

 

 

5

--------------------------------------------------------------------------------